UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:September 9, 2010 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: September 9, 2010 By: /s/ Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate ReleaseDate: September 8, 2010 10-39-TR Teck Announces Pricing of US$700 Million of Notes Vancouver, BC – Teck Resources Limited (“Teck”, TSX: TCK.A and TCK.B, NYSE: TCK) announced today that it has priced its previously announced offering of senior unsecured notes. Teck will issue US$700 million in aggregate principal amount of notes, consisting of US$500 million aggregate principal amount of 4.500% notes due 2021 (“2021 Notes”) and US$200 million aggregate principal amount of 6.000% notes due 2040 (“2040 Notes”).The 2021 Notes and the 2040 Notes being offered will be unconditionally guaranteed on a senior unsecured basis by Teck Metals Ltd., a wholly owned subsidiary of Teck.The offering is expected to close on or about September 22, 2010, subject to customary closing conditions. The 2040 Notes were offered to the public at 101.832% of par to yield 5.868% to maturity and are an additional issuance of, and will be consolidated and form a single series with, the 6.000% notes due 2040 that Teck issued in August 2010.The 2021 Notes were offered to the public at 99.975% of par to yield 4.500% to maturity. Teck expects to receive aggregate net proceeds of approximately US$696 million from the offering, after deducting underwriting discounts and estimated offering expenses. Teck intends to use the net proceeds from this offering to partially fund the purchase of its 10.750% senior secured notes due 2019 that are tendered and accepted for purchase in its tender offer commenced on September 8, 2010. J.P. Morgan Securities LLC, Banc of America Securities LLC, Citigroup Global Markets Inc. and Goldman, Sachs & Co. are acting as joint book-running managers for the offering. This news release shall not constitute an offer to sell, a solicitation to buy or an offer to purchase or sell any securities. The notes offering is being made pursuant to an effective shelf registration statement in the United States and a private placement in Canada. A copy of the prospectus and related prospectus supplement may be obtained by visiting the SEC’s website at www.sec.gov or by calling J.P. Morgan Securities LLC at (212) 834-4533 (collect), Banc of America Securities LLC at (800) 294-1322 (toll-free) and Citigroup Global Markets Inc. at (877) 858-5407 (toll-free). Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and forward-looking information as defined in the Securities Act (Ontario). The forward-looking statements in this news release include statements concerning the expected net proceeds from the offering of the notes, the closing of the proposed notes, including the timing thereof, and the intended use of proceeds. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Teck to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Factors that may cause actual results to vary include, but are not limited to, risks relating unexpected expenses involved in the offering of the notes, closing of Teck’s offering of the notes, conditions in financial markets, investor response to Teck’s tender offer, and other risk factors as detailed from time to time in Teck’s reports filed with Canadian securities administrators and the U.S. Securities and Exchange Commission. Certain of these risks are described in more detail in the annual information form of Teck and in its public filings with Canadian securities administrators and the U.S. Securities and Exchange Commission. Teck does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. About Teck Resources Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. Investor Contact: Greg Waller Teck Resources Limited Tel.: (604) 699-4014 greg.waller@teck.com Media Contact: Marcia Smith Teck Resources Limited Tel.: (604) 699-4616 marcia.smith@teck.com 2 September 9, 2010 SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street, N.W. Washington, D.C.20549 U.S.A. Dear Sirs/Mesdames: RE: Teck Resources Limited (the “Company”) We enclose herewith a Current Report on Form 6K comprising the news release of Teck Resources Limited, dated September 8, 2010. Yours truly, TECK RESOURCES LIMITED Per:“Karen L. Dunfee” (Mrs.) Karen L. Dunfee Corporate Secretary KLD/ml Encl.
